FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                      October 29, 2012

                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

v.                                                        No. 12-4100
                                                (D.C. No. 2:12-CR-00145-CW-1)
JORGE SOCRATES SAJAROPULOS-                                 (D. Utah)
HERALDEZ,

             Defendant-Appellant.


                           ORDER AND JUDGMENT*


Before KELLY, LUCERO, and O’BRIEN, Circuit Judges.


      After accepting a plea agreement that included a waiver of his right to appeal,

Jorge Socrates Sajaropulos-Heraldez pleaded guilty to illegal reentry of a previously

removed alien in violation of 8 U.S.C. § 1326. He was sentenced to 30 months in

prison, which was at the low end of the advisory guidelines range determined by the

district court, and a term of 24 months’ supervised release. Notwithstanding the

appeal waiver, he appealed. The government now has moved to enforce the waiver.

*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
See United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc)

(per curiam).

      In evaluating a motion to enforce a waiver, we consider “(1) whether the

disputed appeal falls within the scope of the waiver of appellate rights; (2) whether

the defendant knowingly and voluntarily waived his appellate rights; and (3) whether

enforcing the waiver would result in a miscarriage of justice.” Id. at 1325. Counsel

has filed a response stating that Mr. Sajaropulos-Heraldez does not dispute that his

appellate waiver is enforceable under Hahn. We invited Mr. Sajaropulos-Heraldez to

file a pro se response, and he has done so, arguing that we should not enforce his plea

agreement. However, we find his arguments unpersuasive. Accordingly, we

GRANT the motion to enforce and DISMISS this matter.


                                               Entered for the Court
                                               Per Curiam




                                         -2-